DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 09/13/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 09/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U. S. patent (US 10,511,362 B2) has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Response to Arguments
Applicant’s arguments, filed on 09/13/2022, with respect to Double Patenting rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claim 1 has been withdrawn. 

Applicant's arguments, filed on 09/13/2022, with respect to claim rejection under 35 USC 103, have been fully considered but they are not persuasive. 
Applicant’s Argument: “The Examiner acknowledged that Ko et al. (U.S. Pub. 2013/0028345) fails to disclose "wherein the sub-sampling of PMI2 includes at a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors," as recited in claim 1, and turned to paragraphs [0089]-[0091] of Choi et al. (U.S. Pub. 2011/0268207). The cited portion of Choi et al. describes a Wi matrix that includes DFT vectors. However, a Wl matrix does not correspond to a W2 matrix. Therefore Choi et al. fails to cure the shortcomings of Ko et al.”

Examiner’s Response: claim 1 recites a user equipment that transmits a feedback report to a base station. The feedback report is associated with a sub-band second precoding matrix (W2). Claim 1 further recites that there are two different W2 matrixes: a first W2 matrix that is associated with DFT vectors, and a second W2 matrix that is not associated with DFT vectors.   
Choi teaches this same feature of claim 1 by describing feedback reporting of two different precoding matrixes W1 and W2 (see Choi at paragraph 0093). Matrix W1 is a function of DFT vectors A and C (see Choi at paragraphs 0089-0090), and matrix W2 is not a function of DFT vectors A and C (see Choi at paragraph 0091).     

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al. (US 2013/0028345 A1) in view of Choi et al. (US 2011/0268207 A1).
Consider claims 1 and 2:
Ko discloses a method of channel state information (CSI) feedback between a base station and at least a user equipment (see paragraph 0010, where Ko describes a channel state information (CSI) feedback from a user equipment to a eNB), comprising: 
transmitting, by the user equipment, a CSI feedback signal (see paragraph 0010, where Ko describes that the user equipment transmits the CSI through an uplink) having:
a first report coding a Rank Indicator (RI) and a precoding type indicator (PTI) (see paragraphs 0254-0256, where Ko describes that the feedback includes a rank indicator (RI) and a precoder type indication (PTI)), and 
if the PTI is equal to a first state, a second report comprising a first precoding matrix indicator (PMI1) associated with the index of a first precoding matrix (W1), and a third report comprising a Channel Quality Indicator (CQI) and a second precoding matrix indicator (PMI2) associated with the index of a second precoding matrix (W2) (see paragraphs 0255-0256, where Ko describes that when the PTI is PTI(0), the feedback comprises precoder indicator W1 at time T2, and channel quality indicator (CQI) and procoder indicator W2 at time T3), and 
if the PTI is equal to a second state, a second report comprising a wideband Channel Quality Indicator (CQI) and a wideband second precoding matrix indicator (PMI2) associated with a wideband second precoding matrix (W2), and a third report comprising a subband CQI and a subband second precoding matrix indicator (PMI2) associated with a subband second precoding matrix (W2) (see paragraphs 0255-0256, where Ko describes that when the PTI is PTI(1), the feedback comprises wideband precoder indicator W2 + wideband channel quality indicator (CQI) at time T2, subband procoder indicator W2 + subband channel quality indicator (CQI) at time T3).
Ko does not specifically disclose said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling, wherein sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors.
Choi teaches sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors (see paragraphs 0089-0091, where Choi describes feeding back precoding matrix W1 and W2; W1 is expressed with DFT vectors A, B,…,C, and W2 is expressed without the DFT vectors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ko, and to include that said step of reporting the subband PMI2 and subband CQI employs codebook sub-sampling, wherein sub-sampling of PMI2 includes at least a first W2 matrix associated with Discrete Fourier Transform (DFT) vectors, and at least a second W2 matrix not associated with DFT vectors, as taught by Choi, thus allowing for reaching excellent performance of a recommended precoding matrix, as discussed by Choi (see paragraph 0085).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631